DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant submitted remarks in response to the latest Office action on 10 June 2022.  Therein, Applicant amended claims 1, 3, 6-8, 10, 12, 15-17 and 20.  No claims were cancelled or newly added.  The submitted claims have been entered and are considered below.  

Response to Amendments/Arguments
Applicant’s amendments and related arguments with respect to 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 7, 8, 16 and 20 has been withdrawn. 
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.   
Applicant asserts that the prior art of record does not disclose the newly amended claim limitations.  Examiner does not agree.  In col. 6:10-53 of Bertram, it is taught that training is performed via human behavior.  Additionally, in col. 9:27-47, multiple actions and multiple conditions are received by the system.  Furthermore, in col. 9:48 to col. 10:18, Kuman discloses that a second action generated is based on a second input and learning parameter (goal or objective).    
While applicant does correctly note that Bertram discloses teachings meant for avionics, vehicle control using machine learning is integrated in a similar manner regardless if the vehicle is navigating in a third dimension or not.   Bertram’s teachings are applicable to the claimed invention.  
It is noted that paragraph numbers of Bertram were used as citations.  While examiner does apologize about the oversight, the length of Kumar does not make the issue fatal.  Even assuming if the paragraphs were counted incorrectly, the subject matter and applicable teaching of Bertram is significant enough to obligate the applicant to review the entire document.   If the entire document were read, applicant should have noted such noteworthy teachings of col. 9:27 to col. 10:18.  
The rejection is maintained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, et al. (U.S. Patent Publication No. 2006/0129289) in view of Bertram, et al. (U.S. Patent No. 10,032,111).  
For claims 1, 10 and 19, Kumar discloses a train control system using machine learning for development of train control strategies, a method of using machine learning for development of train control strategies and a locomotive control system (see paras. 0023-0024).  Kumar does not disclose the remaining portion of the claims.  
A teaching from Bertram discloses the train control system, method and system comprising: a data acquisition hub (see Fig. 2A, #204 and related text) communicatively connected to a plurality of sensors (see Fig. 2A, #228).  Bertram does not disclose the next limitation.  
It would have been obvious to one of ordinary skill in the art to modify Kumar to include the teaching of Bertram based on the motivation to improve maneuvers based on instructions that may be received from a remote human operator or, in the case of fully autonomous vehicles, instructions that are generated based on control laws that may be based on optimizing a particular objective.
Kumar discloses the system is located on-board a locomotive or other train asset, or located in wayside equipment or sleeper ties positioned at intervals along a train track over which the locomotive or other train asset is operating (see Fig. 3).  
Continuing with the claim, Bertram further teaches that the control system, method and system  is configured to acquire real-time configuration and operational data (see col. 8:29-43) for use as training data from one or more systems or components of the vehicle (see col. 8:29-43); and a machine learning engine (see Fig. 2A, #208) configured to: encode real human train engineer behavior into a train control strategy engine (see col. 6:10-53); receive the training data from the data acquisition hub, including a plurality of first input conditions and a plurality of first actions to be taken by a human or autonomous operator of the train associated with the first input conditions (see col. 9:1-13, col. 9:27-47, multiple actions); and train a learning system using the training data to generate a second action to be taken by a human or autonomous operator of the train based on a second input condition using a learning function including at least one learning parameter (see col. 9:48 to col. 10:18), wherein training the learning system includes: providing the training data as an input to the learning function, the learning function being configured to use the at least one learning parameter to generate an output based on the input (see paras. col. 9:48 to col. 10:18); causing the learning function to generate the output based on the input (see paras. col. 9:48 to col. 10:18); comparing the output to the plurality of first actions to be taken by a human or autonomous operator of the train to determine a difference between the output and the plurality of first actions to be taken by a human or autonomous operator of the train (see paras. col. 9:48 to col. 10:18); and modifying the at least one learning parameter to decrease the difference responsive to the difference being greater than a threshold difference (see paras. col. 9:48 to col. 10:18).  
Regarding claims 2 and 11, Bertram further discloses wherein the learning system includes at least one of a neural network, a support vector machine, or a Markov decision process engine (see col. 10:19-26).
With reference to claims 3, 12 and 17, Bertram further teaches wherein the learning system includes a neural network, and the machine learning engine is configured to train the neural network by providing the first input conditions as the input to a first layer of the neural network (see col. 10:27-36), wherein the output generated by the learning function includes a plurality of first outputs from the neural network generated based on the first input conditions (see col. 10:27-36), and the at least one learning parameter includes a characteristic of the neural network which is modified to reduce a difference between the plurality of first outputs and the plurality of first actions to be taken by a human or autonomous operator of the train (see col. 10:27-36).  
Referring to claims 4 and 13, Bertram further teaches wherein a first input condition includes an indication of a maneuver command (see col. 7:41-48).  Kumar discloses the maneuver command being a command or instruction to be implemented by a cab electronics system and a locomotive control system of a locomotive of the train (see at least claim 1). 
With regards to claims 5 and 14, Bertram further discloses wherein the first input condition includes one or more of a throttle command, a dynamic braking request, and a braking request (see col. 9:1-13).   
Regarding claims 6 and 15, Bertram further discloses wherein the second action to be taken by a human or autonomous operator of the train generated by the learning system is integrated (see col.7:41-48).  Kumar further discloses control implemented by the cab electronics system and the locomotive control system of the locomotive of the train (see at least claim 1).  
For claims 7 and 16, Bertram further teaches wherein the training data received from the data acquisition hub by the machine learning engine includes configuration and operational data associated with the plurality of first input conditions and the plurality of first actions to be taken by a human or autonomous operator of the train (see para. 0035), the data being generated by one or more systems or components of the vehicle (see col. 5:55-63) while the vehicle is being operated by a human train operator (see col. 5:55-63).
With reference to claims 8 and 17, Bertram further discloses wherein the plurality of first actions to be taken by a human or autonomous operator of the trainrepresent a goal or objective that the machine learning engine is configured to cause the learning system to match by modifying the at least one learning parameter until the difference between the output and the plurality of first actions to be taken by a human or autonomous operator of the train is less than the threshold difference (see col. 9:48 to col. 10:18). 
Referring to claims 9 and 18, Bertram further teaches wherein the machine learning engine is configured to group the training data into at least a first set of training data for executing a first learning protocol and a second set of training data for executing a second learning protocol (see col. 9:48 to col. 10:18).  
Claim 20 is rejected based on the reasoning and citations noted above for claims 7 and 8. 

Conclusion
Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited.  Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way.  The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663